On Application for Rehearing.
PER CURIAM.
In application for rehearing counsel for defendant municipality has complained that the opinion of this court on original hearing leaves some question as to whether the entire zoning ordinance designated as No. 620 of 1958 was annulled. While we think the opinion plainly restricts our action to the question of the validity of the amendment to the said ordinance, we must confess that there is some ineptness and ambiguity in connection with the last paragraph of the opinion. Therefore, for the purpose of preventing any misunderstanding of the purpose and effect of our judgment, it should be noted that the only issue which was presented to and determined by the court concerned the amendment to the ordinance under examination and had no effect upon the issue of the validity, vel non, of the ordinance itself.